          Case 1:17-cr-00012-NONE-SKO Document 220 Filed 08/25/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00012 NONE-SKO
11
                                    Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                               v.                         FINDINGS AND ORDER
13
     EDWARD PAUL CRAGG,                                   PROPOSED DATE: October 19, 2020
14                                                        TIME: 1:00 p.m.
                                    Defendant.            COURT: Hon. Sheila K. Oberto
15

16
             This case is set for a status conference on August 31, 2020. This Court has issued General
17
     Orders 611-620 to address public health concerns related to COVID-19, including the temporary
18
     suspension of jury trials and restrictions on access to court buildings. Initially the Fresno courthouse
19
     was closed through June 15, 2020, but it has since been closed until further notice.
20
             Although the General Orders address district-wide health concerns, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
22
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
23
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
25
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27
     orally or in writing”).
28
             Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 220 Filed 08/25/20 Page 2 of 4


 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.

20 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be
21 “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, accordingly stipulate as follows:

25          1.      By previous order this matter was set for a status conference hearing on August 31, 2020.

26 The Court more recently has invited a continuance of this hearing if counsel do not believe that anything
27 substantial can be accomplished at the currently scheduled hearing.

28          2.      By this stipulation, the parties agree that the status conference be scheduled for October

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:17-cr-00012-NONE-SKO Document 220 Filed 08/25/20 Page 3 of 4


 1 19, 2020, and to exclude time between August 31, 2020, and October 19, 2020, under 18 U.S.C. §§

 2 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 3          3.     The parties agree, and request that the Court find the following:

 4                 a)      Counsel for defendant desires additional time to consult with his client, to review

 5          the current charge, conduct additional investigation and research related to the charge, and to

 6          discuss potential resolutions with his client.

 7                 b)      The government does not object to the continuance and joins in the request.

 8                 c)      In addition to the public health concerns cited by General Orders 611 and 612 and

 9          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

10          this case because counsel or other relevant individuals have been encouraged to telework and

11          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

12          contact should the hearing proceed.

13                 d)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 e)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period from August 31, 2020, to October 19,

21          2020, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

22          (ii) and (iv) because it results from a continuance granted by the Court at the request of the

23          parties on the basis of the Court’s finding that the ends of justice served by taking such action

24          outweigh the best interest of the public and the defendant in a speedy trial.

25          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME                  3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 220 Filed 08/25/20 Page 4 of 4


 1
      Dated: August 25, 2020                                  MCGREGOR W. SCOTT
 2                                                            United States Attorney
 3
                                                              /s/ DAVID L. GAPPA
 4                                                            DAVID L. GAPPA
                                                              Assistant United States Attorney
 5

 6
      Dated: August 25, 2020                                  /s/ MARC DAYS
 7                                                            MARC DAYS
 8                                                            Counsel for Defendant
                                                              EDWARD PAUL CRAGG
 9
10

11                                         FINDINGS AND ORDER
12

13
              The court has reviewed and considered the stipulation filed by the parties on August 25, 2020,
14
     and reviewed the record of this case. For the reasons stated in the stipulation, the continuance is granted
15
     and the period of time from August 31, 2020, through October 19, 2020, inclusive, is deemed
16
     excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a
17
     continuance granted by the Court at the request of the parties on the basis of the Court’s finding that the
18
     ends of justice served by taking such action outweigh the best interest of the public and the defendant in
19
     a speedy trial.
20
21 IT IS SO ORDERED.

22
     Dated:     August 25, 2020                                    /s/   Sheila K. Oberto             .
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

       STIPULATION REGARDING EXCLUDABLE TIME              4
30     PERIODS UNDER SPEEDY TRIAL ACT
